                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 MARINO RODERIQUEZ,

                         Petitioner,
                                                                  CIVIL ACTION
         V.                                                       NO . 17-4294

 VINCENT MOONEY, et al.

                         Defendants.



                                                                              "

                                            ORDER

        AND NOW, this 22nd day of January 2019, upon consideration of the petition for writ of

habeas corpus filed pursuant to 28 U.S .C. § 2254, and the Report and Recommendation of United

States Magistrate Judge Elizabeth T. Hey, it is ORDERED as follows:

   1.   The Report and Recommendation is APPROVED and ADOPTED.

   2. A Certificate of Appealability SHALL NOT issue because a reasonable jurist could not

        conclude that the Court is incorrect in denying and dismissing the Motion. 28 U.S.C. §

        2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).

   3. The Clerk of Court shall close this case for statistical purposes.



                                                     BY THE COURT:




                                                     ,fu,e §LOMSKY,J.
                                                  v10EL H.
                                                            ~
